In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ notice of partial dismissal without prejudice,
IT IS ORDERED by the court that relators’ claim for the issuance of a writ of mandamus compelling respondent to appoint to the MR/DD board a relative of a person eligible for and currently receiving services for pre-school or school-age children be, and hereby is, dismissed without prejudice.
IT IS FURTHER ORDERED by the court that this cause remain pending as to relators’ other claim.